                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             EUREKA DIVISION

                                   7

                                   8     JW GAMING DEVELOPMENT, LLC,                           Case No. 18-cv-02669-WHO (RMI)
                                   9                     Plaintiff,
                                                                                               ORDER
                                  10              v.
                                                                                               Re: Dkt. No. 139
                                  11     ANGELA JAMES, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the court is a document entitled, “Statement re Discovery

                                  15   (Separate),” through which Plaintiff presents 7 discovery disputes. Letter Br. (dkt. 139). The

                                  16   disputes are related to a variety of issues including the adequacy of responses to interrogatories,

                                  17   document requests, and requests for admission, as well as issues concerning deposition requests

                                  18   and the propriety of a third-party subpoena. See generally id. at 1-18. Plaintiff represents that

                                  19   Defendants refused to participate in the Letter Brief and that unilateral filing was warranted by the

                                  20   fact that these disputes “have been long festering,” and “because of the imminence of other

                                  21   issues,” as well as the contention that Defendants’ “seemingly shifting positions . . . appears to be

                                  22   an effort to thwart the filing of this statement.” Id. at 1 n.1.

                                  23           Section 13 of the undersigned’s General Standing Order governs discovery disputes and

                                  24   provides that they are to be presented in a jointly-filed letter brief, not to exceed 5 pages.

                                  25   Plaintiff’s unilaterally-filed letter brief of 18 pages does not comply with either of these

                                  26   requirements. Further, §13(b) of the General Standing Order provides that in the event that a

                                  27   moving party is unable to obtain the opposing party’s portion of a joint letter, the moving party

                                  28   shall file a written request for a telephone conference with the court such that the court may
                                   1   enforce the procedures described in the General Standing Order or fashion an alternative

                                   2   procedure. Instead, Plaintiff has filed a unilateral discovery letter brief that exceeds the page

                                   3   limitations several times over. The court will remind the Parties that they should file discovery

                                   4   motions “only in extraordinary situations that implicate truly significant interests.” Cardoza v.

                                   5   Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015) (quoting In re Convergent

                                   6   Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D. Cal. 1985)) (emphasis added).

                                   7          With that in mind, Plaintiff’s motion (dkt. 139) is DENIED, the Parties are ORDERED to

                                   8   meet and confer, in person, no later than Monday, November 18, 2019, in a good faith effort to

                                   9   resolve or narrow the 7 disputes presented in Plaintiff’s letter brief. Thereafter, if any issues

                                  10   remain in dispute, the Parties are ORDERED to file a joint letter brief that complies with the

                                  11   requirements set forth in Section 13 of the General Standing Order no later than 12:00 pm on

                                  12   Tuesday, November 19, 2019.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: November 12, 2019

                                  15

                                  16
                                                                                                      ROBERT M. ILLMAN
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
